Gray, C. J.
The plaintiff relies on the duty of every owner of land to keep the buildings or structures thereon in such a condition that they shall not, by falling or otherwise, cause injury to property or persons lawfully upon adjoining land.
But assuming that this duty is absolute while the structures are in the condition in which the owner has put them, or knows or is bound to know them to be,' yet, when he has been guilty of no negligence, and the condition of the structures has been changed, so as to render them injurious or dangerous, by vis major, or the act of a third person, which the owner had no reason to anticipate, he cannot be held liable for the injury, or bound to make the structures safe, until he has had a reasonable time, after they have so become dangerous, to take the necessary *23precaution. Nichols v. Marsland, L. R. 10 Ex. 255, and 2 Ex. D. 1. Gray v. Harris, 107 Mass. 492.
In the case at bar, there was no evidence that the defendants’ wall was dangerous or could have fallen while both buildings stood, or while both walls remained in the condition in which they were left by the fire, or that the defendants had notice, or' were bound to know, that the wall on the adjoining estate had been or was about to be removed; and the full court concurs with the justice who presided at the trial in the opinion that the evidence introduced was insufficient to support the action.

Judgment on the verdict for the defendants.